648 S.E.2d 204 (2007)
Katelyn ANDREWS, a minor, through her Guardian ad Litem, David Andrews and David Andrews and Andrea Andrews, Individually
v.
Vanessa P. HAYGOOD, J.D., Individually, and Central Carolina Obstetrics and Gynecology, P.A., a North Carolina Corporation, the Women's Hospital of Greensboro, a North Carolina Not for Profit Corporation and Kim Richey, RN, Individually, and Jennifer Daley, Individually
v.
North Carolina Department of Health and Human Services, Division of Medical Assistance
appealed by Charlie D. Brown, Trustee of Katelyn Andrews Segregated Settlement Account.
No. 57P07.
Supreme Court of North Carolina.
June 27, 2007.
Pamela S. Duffy, Molly A. Orndorff, Burlington, for Charlie D. Brown.
Susannah P. Holloway, Assistant Attorney General, for NCDHHS.
Timothy P. Lehan, Robert M. Clay, Raleigh, for Haygood, et al.
Brent Stephens, Durham, for Andrews, et al.

ORDER
Upon consideration of the petition filed by Petitioner (Charlie D. Brown, Trustee) on the 31st day of January 2007 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."